Citation Nr: 0925944	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from October 18, 2002 and 70 percent from August 29, 2005.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection and an initial 
rating of 30 percent for PTSD, effective October 18, 2002.

In September 2005, the Veteran testified a hearing at the RO 
before the undersigned Veterans Law Judge.

The Board remanded the matter for further development in 
February 2006.  The RO issued a rating decision in April 2009 
granting an increased rating of 70 percent for PTSD, 
effective August 29, 2005.  The RO also granted entitlement 
to total disability due to individual unemployability (TDIU).


FINDINGS OF FACT

1.  From October 18, 2002, the Veteran's PTSD has been 
manifested by reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  From August 29, 2005, the Veteran's PTSD has been 
manifested by deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as:  suicidal ideation; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
no higher, for PTSD have been met from October 18, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD from August 29, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  The Board finds that staged 
ratings are warranted in this case.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  The general rating formula for mental disorders 
assigns a 10 percent rating on the basis of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating on the basis of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behaviour; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Prior to August 29, 2005

The Veteran underwent a VA examination in January 2003.  The 
examiner diagnosed PTSD and assigned a GAF score of 60.  The 
Veteran reported difficulties with irritability, significant 
sleep disturbances, problems concentrating, and an 
exaggerated startle response.  The Veteran was well-groomed 
and oriented along all dimensions.  His affect was 
periodically tearful.  He denied homicidal or suicidal 
ideation.  Memory and comprehension were within normal 
limits.  The examiner noted insight to be poor because the 
Veteran did not understand his irritability and kept asking 
why it was happening to him now.  The Veteran denied 
hallucinations or delusions.  The Veteran was cooperative 
during the interview but suspicious and difficult to engage.  
His tendency to avoid situations and people reportedly had 
increased over the years.  He switched to working on the 
night shift to avoid co-worker interaction.  There was 
chronic low-level conflict with supervisors that did not 
jeopardize his job.  His first marriage ended in divorce 
because of his irritability and isolation.  This was also a 
source of conflict in his current relationship with his 
second wife.  

Another VA examination was conducted in October 2004.  The 
examiner noted that capacity for adjustment had diminished 
since the earlier January 2003 VA examination.  In the 
opinion of the Veteran, treatment has not been effective.  
The Veteran reported persistent nightmares of four times per 
week with fragmented sleep.  He was hypervigilant at work and 
experienced startle reactions around coworkers.  He continued 
to avoid social situations, having discontinued church 
membership.  He quit teaching Sunday school prior to the 2003 
examination.  The examiner described the Veteran's social 
functioning as aloof and asocial.  He stayed at home instead 
of attending social gatherings.  His wife stayed in another 
part of the house, and the Veteran slept alone.  He reported 
getting into an argument with one of his daughters, which 
caused estrangement.  The examiner assigned a GAF score of 
55.

VA treatment records are consistent with the findings of the 
VA examinations.  The Veteran's condition generally worsened 
over time with the GAF score falling to 45 in June 2004 from 
the high of 60 during the January 2003 VA examination. 

The frequency and severity of symptoms during this period 
warrant a higher rating of 50 percent.  There is much 
evidence of difficulty maintaining effective work and social 
relationships.  Disturbances of mood, as evidenced by 
increasing anger and irritability, were significant.  The 
Veteran is not entitled to a rating of 70 percent during this 
period because he was still able to function at work and did 
not exhibit impaired impulse control as was the case after 
August 2005.  Nor was there any evidence of such symptoms as 
neglect of person appearance and hygiene, obsessional 
rituals, near continuous panic or depression, or spatial 
disorientation.


From August 29, 2005

On August 29, 2005 the Veteran's treating psychiatrist noted 
that the Veteran was unable to work.  Up until that point, 
the Veteran was employed as an electrical lineman.  Given the 
Veteran's stress level, the psychiatrist opined that he 
should not be exposed to dangerous situations such as high 
places with high voltage.  The treatment note indicates no 
suicidal or homicidal ideation, no global insomnia, nor 
ruminations, and no acute anxiety or attempts.  The Veteran 
was irritable and tense.

The Veteran's social worker at the Vet Center submitted an 
undated letter received in February 2006.  The letter was 
mostly consistent with the findings of the VA examinations.  
However, it also indicated that the Veteran experiences panic 
attacks and homicidal ideation.  There was no elaboration on 
these symptoms except to say that the Veteran had thought 
about suicide and homicide, but had not made any attempts or 
plans to carry out the acts.

The Vet Center social worker submitted an updated letter in 
July 2006.  She noted the Veteran's chronic and severe anger 
management issues.  The Veteran often struggled with chronic, 
non-specific homicidal ideation.  He worked hard to keep from 
acting on his anger when he had impulses to do so.  He was 
afraid to share this information with his VA psychiatrist.

The Veteran underwent another VA examination in April 2007.  
The frequency of the Veteran's nightmares had increased since 
he stopped working in 2005.  They occurred almost nightly.  
He sleeps only two to three hours per night.  His intrusive 
ideations occurred with similar frequency and themes as 
reported in earlier examinations.  He reported homicidal 
ideation regarding his brother.  He also had vague suicidal 
ideation.  In order to calm down, he visited the Vet Center 
three to five times per week.  His anger and irritability had 
gotten worse since he stopped working in August 2005.  The 
examiner noted significant memory deficits.  His hygiene and 
grooming were adequate.  He was alert and oriented to person, 
place, and time.  He exhibited anxiety and irritability 
during the examination.  There were no hallucinations during 
the examination.  It was stated that the Veteran may be 
experiencing ideas of reference, meaning he suspected other 
people make fun of his PTSD symptoms.  Attention and 
concentration appeared significantly impaired.  Affect was 
somewhat labile.  Judgment and insight appeared impaired.  
The examiner assigned a GAF score of 41.

The current rating of 70 percent is appropriate for this 
period.  It was recommended that the Veteran stop work, which 
he did, following which many of his symptoms, including 
irritability, reportedly increased.  However, he is not 
entitled to a schedular rating of 100 percent because he does 
not experience the more severe symptoms of disorientation or 
any inability to perform activities of daily living.  
Further, there is no evidence of gross impairment in thought 
processes, persistent hallucinations or delusions, or grossly 
inappropriate behavior.  

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The evidence 
shows that the Veteran stopped working in August 2005.  He 
was awarded TDIU in addition to a higher schedular rating as 
of that date.  This compensation scheme adequately 
contemplates and compensates the Veteran's circumstances.  
There were no hospitalizations for PTSD.

In the absence of the above factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's November 2002 notice letter described the evidence 
necessary to file a claim for service connection and met all 
of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claims are received by 
VA.  The Veteran was not given the specific notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006), until 
September 2006.

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for PTSD.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective dates have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  He appealed the initial evaluation 
assigned to him for PTSD.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the 
available service treatment records, VA treatment records, 
and Social Security disability records and VA examinations 
were conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A 50 percent rating, but no higher, is granted from October 
18, 2002 for the Veteran's service-connected PTSD, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 70 percent for PTSD from 
August 29, 2005 is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


